Case 2:20-mb-08306-JZB Document1 Filed 10/02/20 Page 1 of 10

 

UNITED STATES DISTRICT COURT

District of Arizona

In the Matter of the Search of:

SUBJECT PARCEL: One USPS Priority Mail

Express parcel bearing USPS tracking number

EJ374966902US, addressed to “Erick Aguilar, 375 SEARCH WARRANT
N. 167" Dr., Goodyear, AZ 85338,” with a return Case Number: ab re 32OCo
address of “Xiomara Rodriguez, HC4 Box 42685, “

Aguadilla, PR 00603.” It is a brown “pentgear”

cardboard box; weighing approximately 4 pounds

and 8.30 ounces; postmarked September 30, 2020;

and bearing $71.35 in postage.

TO: ANDREW MCCLAMROCK and any Authorized Officer of the United States
Affidavit having been made before me by Affiant, Andrew McClamrock, UNITED STATES POSTAL
INSPECTOR, on the premises known as:

SUBJECT PARCEL: One USPS Priority Mail Express parcel bearing USPS tracking number
EJ374966902US, addressed to “Erick Aguilar, 375 N. 167" Dr., Goodyear, AZ 85338,” with a return address of
“Xiomara Rodriguez, HC4 Box 42685, Aguadilla, PR 00603,” It is a brown “pentgear” cardboard box;
weighing approximately 4 pounds and 8.30 ounces; postmarked September 30, 2020; and bearing $71.35 in
postage,

in the District of Arizona there is now concealed certain property, namely, CONTROLLED SUBSTANCES
AND/OR U.S. CURRENCY OR DOCUMENTS RELATING TO THE DISTRIBUTION OF CONTROLLED
SUBSTANCES THROUGH THE UNITED STATES MAIL, IN VIOLATION OF TITLE 18, UNITED
STATES CODE, SECTION 1956(h) and TITLE 21, UNITED STATES CODE, SECTIONS 841(a)(1), 843(b)
and 846, AS EVIDENCE OF SAID VIOLATIONS,

I am satisfied that the Affidavit establishes probable cause to believe that the property so described is now
concealed on the premises above-described and establishes grounds for the issuance of this warrant.

~,
YOU ARE HEREBY COMMANDED to search on or before. / O ~ | S- HY 0 (Date)
(not to exceed 14 days) the premises named above for the property specified, serving this warrant and making the
search in the daytime (6:00 a.m. to 10:00 p.m.), if the property be found there to seize same, leaving a copy of this
warrant and receipt for the property taken, and to prepare a written inventory of the property seized and promptly
return this warrant to any United States Magistrate Judge, District of Arizona as required by law.

IO = o = af) @. q i [Sp WN - at Phoenix, Arizona

Date and Time Issued City and State

HONORABLE JOHN Z. BOYLE <] > (
UNITED STATES MAGISTRATE JUDGE

Name and Title of Judicial Officer Signature of Judicial Officer

 

 
Case 2:20-mb-08306-JZB Document1 Filed 10/02/20 Page 2 of 10

 

UNITED STATES DISTRICT COURT

District of Arizona

In the Matter of the Search of:

SUBJECT PARCEL: One USPS Priority Mail
Express parcel bearing USPS tracking number APPLICATION AND AFFIDAVIT

FJ374966902US, addressed to “Erick Aguilar, 375 FOR SEARCH WARRANT

N. 167" Dr., Goodyear, AZ 85338,” with a return ; ID ‘% ey .. ey
address of “Xiomara Rodriguez, HC4 Box 42685, Case Number: ~ SOW Mm
Aguadilla, PR 00603.” It is a brown “pentgear”

cardboard box; weighing approximately 4 pounds

and 8.30 ounces; postmarked September 30, 2020;

and bearing $71.35 in postage.

I, ANDREW MCCLAMROCK, being duly sworn, depose and state as follows:
lama UNITED STATES POSTAL INSPECTOR and have reason to believe that on the premises known as:

SUBJECT PARCEL: One USPS Priority Mail Express parcel bearing USPS tracking number
EJ374966902US, addressed to “Erick Aguilar, 375 N. 167" Dr,, Goodyear, AZ 85338,” with a return address of
“Xiomara Rodriguez, HC4 Box 42685, Aguadilla, PR 00603.” It is a brown “pentgear” cardboard box;
weighing approximately 4 pounds and 8.30 ounces; postmarked September 30, 2020; and bearing $71.35 in
postage,

in the District of Arizona there is now concealed certain property, namely, CONTROLLED SUBSTANCES
AND/OR U.S. CURRENCY OR DOCUMENTS RELATING TO THE DISTRIBUTION OF CONTROLLED
SUBSTANCES THROUGH THE UNITED STATES MAIL, which is CONTRABAND, THE FRUITS OF
CRIME, OR THINGS OTHERWISE CRIMINALLY POSSESSED,

in violation of Title 18, United States Code, Section 1956(h) and Title 21, United States Code, Sections
84 1(a)(1), 843(b) and 846, The facts to support the issuance of a Search Warrant are as follows:

SEE ATTACHED AFFIDAVIT OF ANDREW MCCLAMROCK, WHICH IS MADE A PART HEREOF.

. = Digtaly sigred by
Authorized by AUSA Brandon M. Brown jarown snes

Sworn and subscribed telephonically MS cl tin We bamrechk:

Signature of Affiant - ANDREW MCCLAMROCK

ID ~ a -IO @ a Sp WA 8 at Phoenix, Arizona

Date \ City and State

HONORABLE JOHN Z. BOYLE
UNITED STATES MAGISTRATE JUDGE Ane
Name and Title of Judicial Officer Signature of Judicial Officer

 

 
Case 2:20-mb-08306-JZB Document1 Filed 10/02/20 Page 3 of 10

AFFIDAVIT AND STATEMENT OF PROBABLE CAUSE
I, Andrew McClamrock, being duly sworn, hereby depose and state as follows:

1. I am a United States Postal Inspector and have been so employed since
August 2015, I have completed a twelve-week basic training course in Potomac,
Maryland, which included training in the investigation of narcotics trafficking via the
United States Mail. I am currently assigned to the Phoenix Division, specifically to the
Prohibited Mailings Narcotics Team (PMNT) in Arizona, which is responsible for
investigating narcotics violations involving the United States Mail. My responsibilities
include the detection and prevention of the transportation of controlled substances
through the U.S. Mail. Part of my training as a Postal Inspector included narcotics
investigative techniques, chemical field-testing, and training in the identification and
detection of controlled substances being transported in the U.S. Mail.

2. I have assisted on narcotics investigations of individuals for violations of
Title 18, United States Code, Section 1956(h) (Conspiracy to Commit Money
Laundering) and Title 21, United States Code, Sections 841(a)(1) (Possession with Intent
to Distribute a Controlled Substance), 843(b) (Use of a Communication Facility to
Facilitate the Distribution of a Controlled Substance), and 846 (Conspiracy to Possess
with Intent to Distribute a Controlled Substance). The facts and information contained in
this Affidavit are based on my training and experience, or that of other Postal Inspectors
and law enforcement officers involved in this investigation as described below.

3. This Affidavit is made in support of an application for a search warrant for

one United States Postal Service (USPS) Priority Mail Express parcel (hereafter, referred

 
Case 2:20-mb-08306-JZB Document 1 Filed 10/02/20 Page 4 of 10

to as the “SUBJECT PARCEL”). The SUBJECT PARCEL is believed to contain
controlled substances or proceeds from the sale of controlled substances.

4, The SUBJECT PARCEL is further described as follows:

a. SUBJECT PARCEL: One USPS Priority Mail Express parcel

bearing USPS tracking number EJ374966902U8, addressed to “Erick Aguilar, 375

N. 167" Dr., Goodyear, AZ 85338,” with a return address of “Xiomara Rodriguez,

HC4 Box 42685, Aguadilla, PR 00603.” It is a brown “pentgear” cardboard box;

weighing approximately 4 pounds and 8.30 ounces; postmarked September 30,

2020; and bearing $71.35 in postage (hereinafter the SUBJECT PARCEL).

BACKGROUND

5. From my training and experience, as well as the training and experience of
other Postal Inspectors on the PMNT, I am aware that the USPS mail system is frequently
used to transport controlled substances and/or proceeds from the sale of controlled
substances to areas throughout the United States. I also know that drug traffickers prefer
mail/delivery services such as Priority Mail Express and Priority Mail because of their
reliability and the ability to track the article’s progress to the intended delivery point.
When a drug trafficker learns that a mailed article has not arrived as scheduled, he/she
becomes suspicious of any delayed attempt to deliver the item.

6, Based on my training and experience regarding Priority Mail Express
operations, I am aware that the Priority Mail Express service was designed primarily to
fit the needs of businesses by providing overnight delivery for time-sensitive materials.

Moreover, based on my training and experience, I am aware that business mailings often:

 
Case 2:20-mb-08306-JZB Document1 Filed 10/02/20 Page 5 of 10

(a) contain typewritten labels; (b) are addressed to and/or from a business; (c) are
contained within flat cardboard mailers; and (c) weigh less than cight ounces. In
addition, corporate charge accounts were developed by the United States Postal Service
to avoid time-consuming cash payments by businesses for business mailings.

7. Based on my training and experience, I am aware that the Priority Mail
service was created as a less expensive alternative to Priority Mail Express overnight
delivery, but designed to provide quicker, more reliable service than standard First Class
Mail. Whereas a customer mailing an article via Priority Mail Express expects next-day
service, a customer who mails an article via Priority Mai! can expect two-to-three-day
| delivery service. The USPS also provides a tracking service though a USPS tracking
number, which allows the customer to track the parcel and confirm delivery.

8. Based on my training and experience regarding Priority Mail operations, I
am aware that the majority of Priority Mail mailings are business mailings. Businesses
have found that Priority Mail is a significantly less expensive method of mailing than
Priority Mail Express, particularly when next-day service is not a requirement. I also
know that, similar to Priority Mail Express, Priority Mail business mailings tend to be
smaller, lighter mailings, and on average, weigh less than two pounds. Examples of the
typical types of business mailings conducted via Priority Mail include books, clothing,
pharmaceuticals, and consumer goods purchased from online retailers,

9. From my training, personal experience, and the collective experiences
related to me by other Postal Inspectors on the PMNT who specialize in investigations

relating to the mailing of controlled substances and proceeds from the sale of controlled

 
Case 2:20-mb-08306-JZB Document1 Filed 10/02/20 Page 6 of 10

substances, I am aware that the State of Arizona is a source location for controlled
substances based on its close proximity to the border between the United States and
Mexico. As such, controlled substances are frequently transported from Arizona via
USPS, and proceeds from the sale of controlled substances are frequently returned to
Arizona via USPS.

10. Based on my training and experience regarding the use of Priority Mail
Express and Priority Mail to transport controlled substances and/or the proceeds from the
sale of controlled substances, I am aware these parcels usually contain some or all of the
following characteristics:

a. The parcel contains a label with handwritten address information and is
addressed from one individual to another individual,

b. The handwritten label on the parcel does not contain a business account
number, thereby indicating that the sender likely paid cash;

c. The parcel is heavier than the typical mailing, often weighing more than
eight ounces for Express Mail, and two pounds for Priority Mail; and

d, The parcel either: (a) was destined for an area known to be a frequent
destination point for controlled substances, having been mailed from an
area known to be a source area for controlled substances; or (b)
originated from an area known to be a frequent origination point for
proceeds from the sale of controlled substances, having been mailed to
an area known to be a destination area for proceeds from the sale of

controlled substances

 
Case 2:20-mb-08306-JZB Document1 Filed 10/02/20 Page 7 of 10

11. Priority Mail Express and Priority Mail parcels found to meet any or all of
the characteristics described above are often further scrutinized by Postal Inspectors
through address verifications and an examination by a trained narcotics detecting canine.

RELEVANT FACTS PERTAINING TO THE SUBJECT PARCELS

12, On October 1, 2020, investigators were alerted to a suspicious parcel
mailed in Puerto Rico and destined to an address in Goodyear, Arizona. On the same
date, the parcel (SUBJECT PARCEL) was held for further investigation.

13. Upon physical examination of SUBJECT PARCEL, it met some of the
characteristics listed in Paragraph 10 above. SUBJECT PARCEL was addressed from
one individual to another individual, weighed over four pounds, and bore handwritten
address label information, Also, SUBJECT PARCEL was mailed to an address in
Arizona from an address in Puerto Rico. Based on my training, experience, and the
collective experiences related to me by other Postal Inspectors on the PMNT who
specialize in investigations relating to the mailing of controlled substances and proceeds
from the sale of controlled substances, I am aware that the State of Arizona is frequently
a source location for controlled substances that are mailed to Puerto Rico, and that
proceeds from the sale of controlled substances are frequently returned to Arizona from
Puerto Rico via USPS.

14. A database query was conducted regarding the names and addresses for
SUBJECT PARCEL in Consolidated Lead Evaluation and Reporting (CLEAR), a law

enforcement database accessible to your Affiant. CLEAR associates addresses and

 
Case 2:20-mb-08306-JZB Document1 Filed 10/02/20 Page 8 of 10

telephone numbers to individuals and business entities. The CLEAR database is created
from credit reports, law enforcement reports, utility records, and other public records.

15. Through the CLEAR database query, investigators learned that the delivery
address for SUBJECT PARCEL was an existing, deliverable address but “Erick
Aguilar”, is not associated with the address, 375 N. 167th Drive, Goodyear, Arizona
85338, The same database query revealed that the return address for SUBJECT
PARCEL was an existing, deliverable address but “Xiomara Rodriguez” is not
associated with the address HC4 Box 42685, Aguadilla, PR 00603.

16. From my training, personal experience, and the collective experiences
related to me by other Postal Inspectors on the PMNT who specialize in investigations
relating to the mailing of controlled substances, it is common for drug traffickers to use
names not associated or not currently associated with an address or fictitious names and
addresses to evade detection by law enforcement.

CANINE EXAMINATION OF THE SUBJECT PARCELS

17. On October 1, 2020, Task Force Officer (TFO) and Mesa
Detective/Canine Handler Dawn Haynes took possession of SUBJECT PARCEL from
the USPS Processing and Distribution Center in Phoenix, Arizona. Detective Haynes
advised SUBJECT PARCEL was separated and individually inspected by her canine
“Nicole.” Detective Haynes advised that “Nicole” gave a positive alert to SUBJECT
PARCEL, by lying down next to the individual parcels at approximately 9:43 a.m,

18. Detective Haynes described that, when “Nicole” lays down next to an item

as she did, “Nicole” is exhibiting a “passive” alert that she has been trained to give.

 
Case 2:20-mb-08306-JZB Document 1 Filed 10/02/20 Page 9 of 10

Detective Haynes stated the “passive” alert given by “Nicole” indicates the presence
within SUBJECT PARCEL of narcotics or a controlled substance, or currency, notes,
documents, or evidence bearing the presence of the odors of heroin, cocaine, marijuana,
and/or methamphetamine.

19. Detective Haynes advised she is a Mesa Police Department Detective
currently assigned to the handling and care of Mesa Police Department canine “Nicole.”
Detective Haynes has been a police officer with Mesa Police for 19 years. “Nicole” is a
_ three-year-old Belgian Malinois, who has been working drugs/narcotics detection for the
Mesa Police Department since February 2020. “Nicole” and Detective Haynes currently
hold a National Certification in drugs/narcotics detection by the National Police Canine
Association (NPCA). Detective Haynes’ certifications also include the completion of a
canine certification course put on Alpha canine training facility. “Nicole” is trained to
detect the odors of cocaine, marijuana, heroin, methamphetamine, and their derivatives.
Detective Haynes advised that, since “Nicole” began working at the Mesa Police
Department, “Nicole” has had over 100 successful finds (both training finds and finds
that have contributed to active investigations) of controlled substances and/or the
proceeds from the sales of controlled substances.

\W
\\\

\\

 
Case 2:20-mb-08306-JZB Document1 Filed 10/02/20 Page 10 of 10

CONCLUSION

20. Based on these facts, there is probable cause to believe that the SUBJECT
PARCEL described in Paragraph 4 above contains controlled substances or proceeds
from the sale of controlled substances, constituting evidence of violations of Title 18,
United States Code, Section 1956(h) (Conspiracy to Commit Money Laundering), and
Title 21, United States Code, Sections 841(a)(1) (Possession with Intent to Distribute a
Controlled Substance), 843(b) (Use of a Communication Facility to Facilitate the
Distribution of a Controlled Substance) and 846 (Conspiracy to Distribute a Controlled

Substance).

ANDREW MCCLAMROCK
United States Postal Inspector

 

Subscribed and sworn telephonically on this ok day of October, 2020.

Je Bor—

HONORABLE JOHN Z. BOYLE
United States Magistrate Judge

 
